Citation Nr: 1547134	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Eric Gang, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 2004 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This matter was previously before the Board in June 2014, at which time the Board denied service connection for sleep apnea.  The Veteran appealed this decision to the Court of Appeals for Veterans' Claims (Court).  In March 2015, the Court granted the parties' Joint Motion for Remand.  The Court vacated and remanded the Board's June 2014 decision.  


FINDING OF FACT

The competent medical evidence of record indicates the Veteran is diagnosed with sleep apnea that is etiologically related to active service.  


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for sleep apnea.  Specifically, he states that he suffered from sleep disruption in service that has continued since that time.  After a careful review of the evidence the Board has determined that service connection for sleep apnea is warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran has a current diagnosis of mild sleep apnea by a sleep study conducted in March 2011.  As the Veteran has a current diagnosis of sleep apnea, the remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records reveals complaints of sleep disturbance.  For instance, in October 2005, the Veteran complained that he "sleeps too much and very deeply."  He stated that "he does not wake up to the alarm and keeps missing formation."  He also noted that "he is tired" upon awakening.  A polysomnography, completed in November 2005, documents excessive daytime sleepiness and snoring.  The polysomnography results also demonstrated "moderate snoring, arousals mostly due to unknown etiology, and partly due to airflow limitation.  As the Veteran had complaints of sleep disturbances in service and underwent a polysomnography during service, the Board is satisfied that the Veteran displayed evidence of an in service occurrence of some type of sleep disability.  

The Veteran was afforded a VA examination in February 2014.  The VA examiner concluded that the Veteran's sleep study in November 2005 did not diagnose sleep apnea, nor was there any definitive diagnosis at that time.  Additionally, the examiner chose to focus on the fact that the Veteran was mildly obese in his opinion on nexus.  Specifically, the examiner noted that the Veteran's weight increased from 81 kg in 2005 to 96 kg in 2011 when he was diagnosed (the equivalent of going from 179 pounds in 2005 to 212 pounds in 2011).  The examiner's rationale for his negative nexus opinion is that weight gain is a major risk factor in the development of sleep apnea.  

The Veteran and his attorney have argued that the February 2014 examiner's opinion was based on an inaccurate factual premise.  The evidence of record reflects that at the time of the Veteran's diagnosis he weighed approximately 85 kg, meaning the Veteran gained only 22 pounds instead of the 33 pounds the examiner relied upon.  The Board agrees that the opinion provided by the examiner regarding nexus is inadequate, as it is based upon incorrect facts.  

As evidence to support his claim, the Veteran submitted an independent medical opinion from Dr. J. Neubrander.  He reviewed the relevant portions of the Veteran's medical records, to include his in-service and post service treatment records.  The examiner concluded that being overweight or obese is a major risk factor in the development of obstructive sleep apnea.  The medical records clearly show that the Veteran gained weight while in service and this pattern of weight gain continued post service.  While in service, Dr. Neubrander noted that the Veteran developed symptoms consistent with the spectrum of sleep disorders which culminates in obstructive sleep apnea.  Therefore, it is his professional opinion that the Veteran's current disability of obstructive sleep apnea is just as likely as not to have its origins of development in active duty service.  

In reviewing the evidence of record, the Board finds that the Veteran has a current diagnosis of sleep apnea that is etiologically related to active service.  While this disorder was not diagnosed during the Veteran's active service, the Board determines that treatment and complaints in service of a sleep disturbance indicates he began suffering from symptoms that developed into sleep apnea on active duty.  Further, as the private medical opinion supports a nexus between his current diagnosis and his symptomatology in service and also refutes the opinion of the VA examiner, the Board finds there is sufficient evidence to meet the third element of service connection.  As such, the Board concludes that service connection for sleep apnea is warranted.
Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



ORDER

Entitlement to service connection for sleep apnea is granted.  




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




